Case 3:18-cv-01634-DMS-MSB Document 81 Filed 03/04/21 PageID.1053 Page 1 of 2




  1

  2

  3

  4

  5

  6

  7

  8                        UNITED STATES DISTRICT COURT
  9                      SOUTHERN DISTRICT OF CALIFORNIA
 10 DOMINQUE ABDULLAH,                           )   Case No. 18cv1634 DMS (MSB)
                                                 )
 11                      Plaintiff,              )   ORDER GRANTING IN PART
                                                 )   AND DENYING IN PART
 12         v.                                   )   DEFENDANT’S EX PARTE
                                                 )   MOTION TO VACATE PRE-
 13 CITY OF SAN DIEGO, SAN DIEGO                 )   TRIAL CONFERENCE AND
      POLICE DEPARTMENT, BLAKE                   )   RELATED PRE-TRIAL DATES
 14 WILLIAMS, and DOES 1 through 10,             )   UNTIL AFTER COURT RULES
      inclusive,                                 )   ON DEFENDANTS’ MOTION FOR
 15                                              )   SUMMARY JUDGMENT
                         Defendants.             )
 16                                              )
 17

 18         Pending before the Court is Defendant Blake Williams’ ex parte motion to
 19   continue the trial date, the pretrial conference and related dates pending resolution of
 20   his motion for summary judgment. According to Defendant, Plaintiff does not agree
 21   to the motion, but he did not file an opposition. In light of Chief Judge Order No.
 22   ///
 23   ///
 24   ///
 25   ///
 26   ///
 27   ///
 28   ///
                                                 1
                                                                            18cv1634 DMS (BLM)
Case 3:18-cv-01634-DMS-MSB Document 81 Filed 03/04/21 PageID.1054 Page 2 of 2




  1   62, which continues civil jury trials until on or after June 1, 2021, the Court grants
  2   the motion to vacate the trial date. However, Defendant’s request to vacate all other
  3   dates and deadlines is denied.
  4         IT IS SO ORDERED.
  5   Dated: March 4, 2021
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26
 27

 28

                                                2
                                                                           18cv1634 DMS (BLM)
